DETAILED ACTION

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Specifically, the original disclosure does not appear to support the limitation “wherein a public TEP address is carried in one of an originating router's Internet Protocol (IP) address field, a provider multicast service interface (PMSI) tunnel attribute, or a next hop field in the second EVPN route”.  In particular, the original disclosure does not disclose anything regarding a public TEP address, much less that a public TEP address is carried in one of the above claimed fields.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-24, and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-8, 10-15, 17-20, and 22-24 of U.S. Patent No. 11,012,355 (herein called “the ’355 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’355 Patent.
Regarding claim 1 of the present application, claim 1 of the ’355 Patent contains every element and thus anticipates claim 1 of the present application.  
Specifically, regarding claim 1 of the present application, claim 1 of the ’355 Patent discloses a route processing method applied to an Ethernet virtual private network (EVPN) comprising a first network device and a second network device, wherein the route processing method comprises: 
receiving, by the first network device, a second EVPN route from the second network device, wherein the second EVPN route comprises a second common tunnel endpoint (TEP) address and a second TEP address (see 40:43-52); and 
establishing, by the first network device in response to the second common TEP address being the same as a first common TEP address stored in the first network device, a first Network Virtualization over Layer 3 (NVO3) tunnel from the first network device to the second network device based on the second TEP address in the second EVPN route (see 40:53-41:6).
Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’355 Patent in that it omits one or more elements of claim 1 of the ’355 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 14 of the present application, claim 13 of the ’355 Patent contains every element and thus anticipates claim 14 of the present application.  
Specifically, regarding claim 14 of the present application, claim 13 of the ’355 Patent discloses a first network device comprising: 
a non-transitory memory configured to store instructions (see 44:11); and 
a processor coupled to the non-transitory memory and configured to execute the instructions to cause the first network device to be configured to (see 44:12-14): 
receive a second Ethernet virtual private network (EVPN) route from a second network device, wherein the second EVPN route comprises a second common tunnel endpoint (TEP) address and a second TEP address (see 44:15-25); and 
establish, in response to the second common TEP address being the same as a first common TEP address stored in the first network device, a first Network Virtualization over Layer 3 (NVO3) tunnel from the first network device to the second network device based on the second TEP address in the second EVPN route (see 44:26-47).

Regarding claim 2 of the present application, claim 2 of the ’355 Patent discloses the claim limitations.  Thus, claim 2 of the present application is a broader version of claim 2 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 3 of the present application, claim 3 of the ’355 Patent discloses the claim limitations.  Thus, claim 3 of the present application is a broader version of claim 3 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 4 of the present application, claim 8 of the ’355 Patent discloses the claim limitations.  Thus, claim 4 of the present application is a broader version of claim 8 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 5 of the present application, claim 5 of the ’355 Patent discloses the claim limitations.  Thus, claim 5 of the present application is a broader version of claim 5 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 6 of the present application, claim 6 of the ’355 Patent discloses the claim limitations.  Thus, claim 6 of the present application is a broader version of claim 6 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 7 of the present application, claim 7 of the ’355 Patent discloses the claim limitations.  Thus, claim 7 of the present application is a broader version of claim 7 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 8 of the present application, claim 10 of the ’355 Patent discloses the claim limitations.  Thus, claim 8 of the present application is a broader version of claim 10 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 9 of the present application, claim 11 of the ’355 Patent discloses the claim limitations.  Thus, claim 2 of the present application is a broader version of claim 2 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 10 of the present application, claim 12 of the ’355 Patent discloses the claim limitations.  Thus, claim 10 of the present application is a broader version of claim 12 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 11 of the present application, claim 1 of the ’355 Patent discloses the claim limitations.  Thus, claim 11 of the present application is a broader version of claim 1 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 13 of the present application, claim 1 of the ’355 Patent discloses the claim limitations.  Thus, claim 13 of the present application is a broader version of claim 1 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 15 of the present application, claim 14 of the ’355 Patent discloses the claim limitations.  Thus, claim 15 of the present application is a broader version of claim 14 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 16 of the present application, claim 15 of the ’355 Patent discloses the claim limitations.  Thus, claim 16 of the present application is a broader version of claim 15 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 17 of the present application, claim 20 of the ’355 Patent discloses the claim limitations.  Thus, claim 17 of the present application is a broader version of claim 20 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 18 of the present application, claim 17 of the ’355 Patent discloses the claim limitations.  Thus, claim 2 of the present application is a broader version of claim 2 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 19 of the present application, claim 18 of the ’355 Patent discloses the claim limitations.  Thus, claim 2 of the present application is a broader version of claim 2 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 20 of the present application, claim 19 of the ’355 Patent discloses the claim limitations.  Thus, claim 20 of the present application is a broader version of claim 19 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 21 of the present application, claim 22 of the ’355 Patent discloses the claim limitations.  Thus, claim 21 of the present application is a broader version of claim 22 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 22 of the present application, claim 23 of the ’355 Patent discloses the claim limitations.  Thus, claim 22 of the present application is a broader version of claim 23 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 23 of the present application, claim 24 of the ’355 Patent discloses the claim limitations.  Thus, claim 23 of the present application is a broader version of claim 24 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 24 of the present application, claim 13 of the ’355 Patent discloses the claim limitations.  Thus, claim 24 of the present application is a broader version of claim 13 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Regarding claim 26 of the present application, claim 13 of the ’355 Patent discloses the claim limitations.  Thus, claim 26 of the present application is a broader version of claim 13 of the ’355 Patent and similarly rejected under obviousness-type double patenting.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0331641 to Fu discloses deployment of a virtual extensible local area network. 
U.S. Patent Application Publication 2015/0003458 to Li et al discloses border gateway protocol signaling to support a very large number of virtual private servers. 
U.S. Patent Application Publication 2014/0086253 to Yong discloses an overlay virtual gateway for overlay networks.
U.S. Patent Application Publication 2013/0117449 to Hares et al discloses border gateway protocol extension for the host joining or leaving a virtual private network.
U.S. Patent 10,142,129 to Gupta et al discloses a method for filtering broadcast, unknown unicast, and multicast (BUM) packets in multi-homed EVPN overlay networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 26, 2022